                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

    UNITED STATES OF AMERICA                      §
                                                  §
     v.                                           §             CRIMINAL NO: 1:19-CR-130-LY
                                                  §
    (3) THOMAS DANIEL GARCIA                      §
    USM# 41115-480                                §

                                              ORDER

     Pursuant to this Court’s order of January 30, 2020, this matter came before the Court for a

hearing on the question of whether to certify facts to Judge Yeakel so that Judge Yeakel could

issue a show cause order regarding Jamie Ruiz’s actions vis-à-vis this court’s order of January 17,

2020 (Dkt. No. 386).

     By way of background, on January 17, 2020, the undersigned granted Defendant Thomas

Daniel Garcia’s Unopposed Motion for Compassionate Release, filed on January 15, 2020

(Dkt. No. 384). Although Mr. Garcia had been detained pending trial, the court permitted his

temporary release to attend his father’s funeral on Sunday, January 19, 2020. The order granting

the motion directed that the defendant be released into the custody of Ms. Ruiz and return to the

Bastrop County Jail no later than 9:00 p.m. on January 19, 2020. Mr. Garcia did not return as

required, and on January 21, 2020, this Court issued a bench warrant for his arrest (Dkt. No. 389).

On January 29, 2020, the United States filed a motion asking the Court to issue an Order and

Summons directing Ms. Ruiz to appear and Show Cause as to why she should not be held in

criminal contempt for failing to maintain custody of Mr. Garcia (Dkt. No. 397). The motion was

referred to the undersigned by Judge Yeakel. (Dkt. No. 398).1


1
  As noted in the order setting this hearing, the undersigned’s contempt power is limited by 28 U.S.C.
§ 636(e)(6)(B) to the power to certify facts to Judge Yeakel, and any contempt hearing must take place
before Judge Yeakel, who is presiding over the underlying case.
   Having now held the certification hearing, the court is of the opinion that Ms. Ruiz’s actions

were not contemptuous. Because Mr. Garcia affirmatively misled Ms. Ruiz into believing that his

release had been extended, she did not understand that Mr. Garcia became a fugitive while he was

in her custody. Based on these considerations, the undersigned finds that this matter should not be

certified to the District Court for a contempt hearing.

   SIGNED February 5, 2020.




                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE
